    Case 2:21-cr-00191-KM Document 1 Filed 03/04/21 Page 1 of 4 PageID: 1

                                                    By Stephen Bond at 4:56 pm, Mar 04, 2021

                       UNITED STATES DISTRICT COU RT
                          DISTRICT OF NEW JERSEY

UNITED STATES OF AMERICA                      Hon. (KM)
              v.                              Crim. No. 21-191

DAVID KUSHNER                                 26   u.s.c. § 7201

                                IN D I C TMEN T

      The Grand Jury in and for the District of New Jersey, sitting at Newark,

charges:

                         COUNTS ONE THROUGH THREE
                                (Tax Evasion)

      1.      At all times relevant to this Indictment:

              a.    Defendant David Kushner ("Kushner") served as a partner of

a real estate investment business, and partner and president of a property

management business (collectively "the Businesses"). Based on his roles,

Kushner received management fee income and additional payments from the

Businesses.

              b.    Kushner controlled four bank accounts (collectively "the

Accounts"). Kushner deposited payments and income from the Businesses and

elsewhere into the Accounts. Kushner then used a majority of the funds in the

Accounts for personal expenses, in the District of New Jersey and elsewhere.

              c.    Kushner failed to file any income tax returns, failed to make

any estimated payments for the Accounts, and failed to declare a majority of

the funds in the Accounts as income on his Individual Income Tax Returns.
Case 2:21-cr-00191-KM Document 1 Filed 03/04/21 Page 2 of 4 PageID: 2
Case 2:21-cr-00191-KM Document 1 Filed 03/04/21 Page 3 of 4 PageID: 3
Case 2:21-cr-00191-KM Document 1 Filed 03/04/21 Page 4 of 4 PageID: 4




             CASE NUMBER: 21-191(KM)___
                           _

             United States District Court
               District of New Jersey

            UNITED STATES OF AMERICA

                               v.

                     DAVID KUSHNER

                  INDICTMENT FOR
                        26 U.S.C. § 7201



                            Foreperson

                       RACHAEL A. HONIG
                       ACTING U.S. ATTORNEY
                       NEWARK, NEW JERSEY

                   ALEXANDRA TSAKOPOULOS SAKER
                      ASSISTANT U.S. ATTORNEY
                            (862) 301-0950

                             USA-48AD 8
                              (Ed. 1/97)
